Citation Nr: 0709087	
Decision Date: 03/28/07    Archive Date: 04/09/07

DOCKET NO.  03-03 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Propriety of reduction of a 60 percent rating for 
Scheuermann's disease, status post anterior spinal release 
and posterior spinal fusion, including the question of 
entitlement to higher lumbar and thoracic spine ratings, 
currently rated as 40 percent and 10 percent disabling, 
respectively.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1990 to 
July 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2001 and October 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  In the July 2001 decision, 
the RO reduced the veteran's service-connected back 
disability rating from a single 60 percent rating to a 
combined 50 percent rating (separate ratings of 40 percent 
for the lumbar spine and 10 percent for the thoracic spine).  
In the October 2002 decision, the RO continued the ratings 
for lumbar and thoracic spine and denied an increase.  In 
February 2004, the Board remanded the veteran's claims to the 
RO for additional development.  The case has been returned to 
the Board for appellate review.

In October 2005, the veteran's representative submitted 
additional evidence to the Board.  Therein, a waiver of RO 
consideration of the evidence was provided.  See 38 C.F.R. 
§ 20.1304(c) (2006).  Thus, the Board will consider such 
evidence in the adjudication of this appeal.


FINDINGS OF FACT

1.  Following a March 2001 VA examination, the RO proposed to 
reduce the rating for service-connected Scheuermann's 
disease, status post anterior spinal release and posterior 
spinal fusion, from a single 60 percent rating to separate 
ratings of 40 percent for the lumbar spine and 10 percent for 
the thoracic spine.

2.  By a rating decision dated in July 2001, the RO 
implemented the reduction, effective October 1, 2001.

3.  At the time of the reduction, the veteran's service-
connected back disability had been rated at 60 percent since 
July 23, 1994, a period of more than five years.

4.  The provisions of 38 C.F.R. § 3.344 (2000) were not 
considered and applied, and the March 2001 VA examination 
report upon which the reduction was based was conducted 
without a review of the relevant medical evidence in the 
claims file and failed to demonstrate sustained material 
improvement in the veteran's back disability under the 
ordinary conditions of life.

5.  The July 2001 rating decision reducing the veteran's 
disability rating for Scheuermann's disease, status post 
anterior spinal release and posterior spinal fusion, was void 
ab initio as not in accordance with the law.

7.  The veteran's service-connected Scheuermann's disease, 
status post anterior spinal release and posterior spinal 
fusion, is productive of pronounced impairment; vertebra 
fracture with cord involvement or unfavorable ankylosis of 
the entire spine is not shown.


CONCLUSIONS OF LAW

1.  The reduction of the 60 percent rating to separate 
ratings of 40 percent and 10 percent for Scheuermann's 
disease, status post anterior spinal release and posterior 
spinal fusion was improper.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.105, 3.344, 4.71a, Diagnostic Code 5293 
(2000).

2.  The criteria for a rating in excess of 60 percent for 
service-connected Scheuermann's disease, status post anterior 
spinal release and posterior spinal fusion, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5243 (2006); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Propriety of Reduction

In a May 2001 rating action, the RO proposed a reduction of 
the rating for the veteran's service-connected back 
disability from a 60 percent rating to a combined 50 percent 
rating (40 percent for the lumbar spine and 10 percent for 
the thoracic spine) based on findings made in a March 2001 VA 
examination report.  The Board notes that service connection 
had also been established for paranoid schizophrenia and the 
veteran had been awarded a 100 percent rating for such.  
Thus, a reduction in the back disability evaluation would not 
have altered the schedular compensation payments being made.  
However, the reduction had the effect of terminating the 
veteran's special monthly compensation (SMC) payments because 
the requirements of 38 C.F.R. § 3.350(i) (2000) would not be 
met (payable where the veteran has a single service-connected 
disability rated as 100 percent and has additional service-
connected disability at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems).  
For this reason, because the rating action would result in a 
reduction of compensation payments, the protective 
notification provisions for reductions applied.  See 
38 C.F.R. § 3.105(e) (2000).

Section 3.105(e) provides that the beneficiary will be 
notified at her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  The veteran must also be informed that she 
may request a predetermination hearing, provided that the 
request is received by the VA within 30 days from the date of 
the notice.  If additional evidence is not received within 
the 60-day period and no hearing is requested, final rating 
action will be taken and the award will be reduced or 
discontinued effective the last day of the month in which a 
60-day period from the date of notice to the veteran expires.  
38 C.F.R. § 3.105(e).  A rating action proposing the 
reduction was prepared and the veteran was notified by 
letter, dated in May 2001, at her latest address of record.  
That letter gave the veteran 60 days for the presentation of 
additional evidence to show that compensation payments should 
be continued at the 60 percent level and informed her that 
she could request a predetermination hearing.  The veteran 
submitted additional evidence and did not request a 
predetermination hearing.  Therefore, the Board finds that 
the RO complied with the procedural requirements of 38 C.F.R. 
§ 3.105(e) in effect at the time of the May 2001 proposal and 
the July 2001 rating decision.

The instant case involves the veteran's disagreement with the 
July 2001 rating decision, which reduced the evaluation of 
her service-connected back disability.  A 60 percent rating 
under Diagnostic Code 5293 was in effect from July 23, 1994, 
until October 1, 2001, a period of more than five years.  See 
Brown v. Brown, 5 Vet. App. 413, 418 (1993) (the duration of 
a rating must be measured from the effective date assigned 
that rating until the effective date of the actual 
reduction).  Therefore, the requirements pertaining to 
reductions of stabilized ratings that have been in effect for 
at least five years are also applicable.  38 C.F.R. 
§ 3.344(a), (c) (2000).

There is nothing in the evidence of record to show that the 
RO considered 38 C.F.R. § 3.344 when it reduced the veteran's 
60 percent rating in July 2001.  Section 3.344(a) provides 
that it is essential that the entire record of examinations 
and the medical-industrial history be reviewed to ascertain 
whether a recent examination is full and complete.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  38 C.F.R. § 3.344(a).  Moreover, though 
material improvement may be clearly reflected, consideration 
must be given to whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  Id.  

Even though the 60 percent rating had been in effect for more 
than five years, the reduction was based on a single VA 
examination in March 2001, in which it is not apparent that 
the examiner reviewed the claims file and pertinent treatment 
records.  In a January 1997 VA examination report, which 
concerned the last examination prior to the increase to the 
60 percent rating increase, the examiner specifically noted 
that the claims file was present and reviewed.  The veteran 
submitted a statement in April 2001, by which she questioned 
whether the March 2001 examiner understood her medical 
history, especially in relation to Scheuermann's disease.  
Also, she stated that the examiner did not correctly report 
her muscle spasms, which were substantiated by the record.  
As a result, the Board finds that the March 2001 examination 
was less full and complete than necessary for the basis of a 
reduction.  See 38 C.F.R. § 3.344(a); Kitchens v. Brown, 
7 Vet. App. 320 (1995).

Moreover, the RO did not address the question of material 
improvement; that is, what evidence in the March 2001 
examination made it reasonably certain that any improvement 
would be maintained under the ordinary conditions of life.  
For instance, in a June 2003 medical opinion, A.M.G., M.D., 
after reviewing the pertinent record, stated that it was as 
likely as not that there had been no significant improvement 
in the veteran's condition since the March 1999 Board 
decision (which determined that a 60 percent rating was 
appropriate).  The Board notes that the United States Court 
of Appeals for Veterans Claims (Court) pointed out in Greyzck 
v. West, 12 Vet. App. 288 (1999), that the failure to 
consider and apply either the provisions of 38 C.F.R. 
§§ 3.343(a) or 3.344, if applicable, renders a rating 
decision void ab initio.

As the RO failed to apply the provisions of 38 C.F.R. § 3.344 
in its reduction of the veteran's disability evaluation for 
Scheuermann's disease, status post anterior spinal release 
and posterior spinal fusion, the Board finds that the July 
2001 rating decision is void ab initio as not in accordance 
with the law, and thus the Board has no option but to restore 
the 60 percent schedular rating.  See 38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.344; Greyzck, 12 Vet. App. at 288; 
Kitchens, 7 Vet. App. at 320.

II. Increased Rating

In addition to the propriety of the reduction discussed 
above, the question of entitlement to a higher rating for the 
veteran's service-connected Scheuermann's disease, status 
post anterior spinal release and posterior spinal fusion, is 
also before the Board.  Although the Board described the 
issue on the title page as an increased rating claim for the 
lumbar spine at 40 percent and the thoracic spine at 10 
percent, the issue is now characterized as entitlement to a 
higher rating for that service-connected back disability, 
which has been restored to the original single 60 percent 
rating.  This is so because the decision that established the 
reduced separate ratings was found to be improper.

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the increased rating claim 
has been accomplished.  Through February 2004 and October 
2004 notice letters, the veteran and her representative were 
notified of the legal criteria governing her claim.  By 
supplemental statements of the case (SSOC) in July 2005 and 
August 2005, they were notified of the evidence that had been 
considered in connection with her claim and the bases for the 
denial of her claim.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received notice of the information and evidence 
needed to substantiate her claim, and has been afforded ample 
opportunity to submit such information and evidence.

The Board also finds that the February 2004 and October 2004 
notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the veteran was notified that VA was responsible for 
obtaining relevant records from any Federal agency and that 
VA would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The veteran was also advised to send to VA any 
evidence in her possession that pertained to her claim and 
had not previously been considered.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claim, "the appellant [was] provided the content-
complying notice to which [she was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Nothing about the 
evidence or any response to the notification suggests that 
the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA, because the claim was properly re-
adjudicated in August 2005, which followed the October 2004 
notice letter.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  While the notice did not refer to criteria for 
establishing an effective date, see Dingess v. Nicholson, 
19 Vet. App. 473 (2006), this question is not now before the 
Board.  Consequently, the Board does not find that the late 
notice under the VCAA requires a remand.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
increased rating issue.  The veteran's service medical 
records have been obtained and associated with the claims 
file, as have treatment records from the VA Medical Center 
(VAMC) in Detroit, Michigan.  Records from multiple private 
treatment providers and medical research were submitted by 
the veteran.  Additionally, in April 2005, the veteran was 
provided VA examinations in relation to her claim, the 
reports of which are of record.  Significantly, the veteran 
has not otherwise alleged that there are any outstanding 
medical records probative of her increased rating claim that 
need to be obtained.

B. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The Board notes that, during the pendency of the appeal and 
effective September 23, 2002, VA revised the criteria for 
evaluating intervertebral disc syndrome under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  67 Fed. Reg. 54,345-49 (Aug. 
22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003)).  Thereafter, effective September 26, 2003, 
the rating schedule for evaluation of that portion of the 
musculoskeletal system that addresses disabilities of the 
spine was revised.  68 Fed. Reg. 51,454-56 (Aug. 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2006)).

VA must consider the veteran's back disability claim under 
each set of criteria, with consideration of revised criteria 
no sooner than the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 
(Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
veteran's claim has been considered in light of the former 
and revised criteria, and in the July 2005 SSOC, the veteran 
was notified of the revised criteria.

Prior to either regulation change, the veteran's service-
connected back disability was evaluated as 60 percent 
disabling under Diagnostic Code 5293 as analogous to 
intervertebral disc syndrome.  Diagnostic Code 5293 provided 
for a 60 percent rating for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2002).  This was the maximum rating under the 
diagnostic code.  Diagnostic Codes 5285 and 5286 provided for 
100 percent ratings if vertebra fracture with cord 
involvement or unfavorable ankylosis of the entire spine was 
shown, respectively.  38 C.F.R. § 4.71a (Diagnostic 
Codes 5285, 5286) (2002).

As noted above, effective September 23, 2002, VA revised the 
criteria for evaluating intervertebral disc syndrome under 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003).  Those 
changes were largely incorporated into the current version of 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2006).  Under these 
provisions, intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under § 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a 
(Diagnostic Code 5293) (2003).  With incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months, a 60 percent rating was assignable, which is the 
maximum rating allowable.  Id.  

Note (1), which follows the rating criteria states:  For 
purposes of evaluations under 5293, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from intervertebral 
disc syndrome that are present constantly, or nearly so.  
Under Note (2):  When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.

Under the current version of the General Rating Formula for 
Diseases and Injuries of the Spine (Diagnostic Codes 5235-
5243), a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5243) (2006).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

The highest schedular rating allowable under the revised 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is also 60 percent, for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a 
(Diagnostic Code 5243) (2006).

As described above, the veteran's back disability is already 
evaluated at the maximum schedular rating for intervertebral 
disc syndrome under the former criteria and the revised 
criteria.  See 38 C.F.R. § 4.71a (Diagnostic Code 5293) 
(2002); 38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 
38 C.F.R. § 4.71a (Diagnostic Code 5243) (2006).  An April 
2005 VA examination did not indicate that the veteran 
suffered from a vertebra fracture or ankylosis of the spine.  
Recent private treatment reports from Amman, Jordan, which 
were submitted by the veteran, also did not reflect such 
conditions.  Because a vertebra fracture with cord 
involvement or unfavorable ankylosis of the entire spine is 
not shown by the current medical evidence, a rating in excess 
of 60 percent for Scheuermann's disease, status post anterior 
spinal release and posterior spinal fusion is not warranted.  
This is so even with consideration of pain and any 
accompanying functional loss because any higher rating 
equates to total functional impairment.  Thus, functional 
loss due to pain is already taken into consideration with the 
current evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
(Diagnostic Code 5293) (2002); 38 C.F.R. § 4.71a (Diagnostic 
Code 5293) (2003); 38 C.F.R. § 4.71a (Diagnostic Code 5243) 
(2006); DeLuca, 8 Vet. App. at 204-7.  The veteran also 
submitted research documents regarding spine disabilities.  
However, those records did not contain any evidence as to the 
severity of her disability specifically.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's Scheuermann's disease, status post 
anterior spinal release and posterior spinal fusion, reflects 
so exceptional or unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's written contentions 
with regard to her claim for an increased rating for her 
service-connected back disability.  While the Board does not 
doubt the sincerity of the veteran's belief that her back 
disability is more severely disabling than it is rated, as a 
lay person without the appropriate medical training or 
expertise, she simply is not competent to provide a probative 
opinion on a medical matter-such as the severity of a 
current disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
for rating in excess of 60 percent for Scheuermann's disease, 
status post anterior spinal release and posterior spinal 
fusion, must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim for an increase, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).



	(CONTINUED ON NEXT PAGE)




ORDER

The reduction for Scheuermann's disease, status post anterior 
spinal release and posterior spinal fusion, was improper; the 
restoration of the 60 percent rating sought by the veteran is 
granted.

A rating in excess of 60 percent for Scheuermann's disease, 
status post anterior spinal release and posterior spinal 
fusion, is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


